 



Exhibit 10.3
EXECUTION COPY
AMENDMENT NO. 2 TO THE
CREDIT AGREEMENT
                    Dated as of May 19, 2006
          AMENDMENT NO. 2 TO THE CREDIT AGREEMENT among Del Monte Corporation, a
Delaware corporation (the “Borrower”), Del Monte Foods Company, a Delaware
corporation (“Holdings”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and Bank of America,
N.A., as administrative agent (the “Administrative Agent”), Swing Line Lender
and L/C Issuer for the Lenders.
          PRELIMINARY STATEMENTS:
          (1) The Borrower, Holdings, the Lenders, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, Morgan Stanley Senior
Funding, Inc., as Syndication Agent, and JPMorgan Chase Bank, N.A., Harris Trust
and Savings Bank and Suntrust Bank, as Co-Document Agents, have entered into a
Credit Agreement dated as of February 8, 2005 (as amended by Amendment No. 1
thereto dated as of January 20, 2006, the “Credit Agreement”). Capitalized terms
not otherwise defined in this Amendment have the same meanings as specified in
the Credit Agreement.
          (2) The Borrower desires to increase the Revolving Credit Facility by
$100,000,000 (the “Incremental Revolving Credit Facility”) and to borrow up to
$925,000,000 of funds in the form of additional term B loans under the Credit
Agreement, the proceeds of which shall, together with a portion of the
Borrower’s cash on hand and drawings under the Revolving Credit Facility, be
used by the Borrower (a) to acquire (the “Meow Mix Acquisition”) 100% of the
Equity Interests in Meow Mix Holdings, Inc., a Delaware corporation (“Meow Mix
Holdings”, and together with its subsidiaries, the “Meow Mix Business”) pursuant
to the Stock Purchase Agreement dated as of March 1, 2006 (the “Meow Mix
Purchase Agreement”) among Meow Mix Holdings, the stockholders of Meow Mix
Holdings named therein, Meow Holdings LLC, a limited liability company, and the
Borrower and (b) to acquire certain assets and assume certain liabilities (the
“Milk-Bone Acquisition”) from Kraft Foods Global, Inc., a Delaware corporation,
pursuant to the Asset Sale Agreement dated as of March 15, 2006 (the “Milk-Bone
Purchase Agreement”) between Kraft Foods Global, Inc. and the Borrower.
          (3) Banc of America Securities LLC, Goldman Sachs Credit Partners L.P.
(“GS”) and Lehman Brothers Inc. have agreed to be the joint lead arrangers and
joint book running managers for the Incremental Revolving Credit Facility and
the additional term B loans under the Credit Agreement (in such capacities, the
“Lead Arrangers”); GS and Lehman Commercial Paper Inc. have agreed to be the
co-syndication agents for the Incremental Revolving Credit Facility and the
additional term B loans under the Credit Agreement; certain Lenders (the
“Incremental Revolving Credit Lenders”) have agreed to provide the Incremental
Revolving Credit Facility and certain Lenders (the “Additional Term B Lenders”)
have agreed to provide the additional term B loans under the Credit Agreement.
          (4) The Borrower and the Required Lenders have agreed to amend the
Credit Agreement to effect the changes described above and other changes as
hereinafter set forth.
Del Monte Amendment No. 2



--------------------------------------------------------------------------------



 



2

          SECTION 1. Amendments to Credit Agreement. The Credit Agreement is,
effective as of the Amendment No. 2 Effective Date (as hereinafter defined) and
subject to the satisfaction of the conditions precedent set forth in Section 2,
hereby amended as follows:
          (a) Section 1.01 is amended to add the following definitions in the
appropriate alphabetical position:
     “Additional Fee Letter” means the Fee Letter dated as of March 21, 2006
among the Borrower, the Lead Arrangers and the Initial Lenders as defined
therein.
     “Additional Term B Loans” means the Additional Term B-1 Loans and the
Additional Term B-2 Loans.
     “Additional Term B-1 Commitment” means, as to each Additional Term B-1
Lender, its obligation to make Additional Term B-1 Loans to the Borrower
pursuant to Section 2.01(b)(ii) in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Additional Term B-1 Commitment” or in one or
more Assignment and Assumptions pursuant to which such Lender becomes a party
hereto, as applicable, as such amounts may be adjusted from time to time in
accordance with this Agreement.
     “Additional Term B-1 Facility” means, at any time, the aggregate amount of
the Additional Term B-1 Lenders’ Additional Term B-1 Loans at such time.
     “Additional Term B-1 Lenders” means, at any time, any Lender that has an
Additional Term B-1 Commitment or an outstanding Additional Term B-1 Loan at
such time.
     “Additional Term B-1 Loan” has the meaning specified in Section
2.01(b)(ii).
     “Additional Term B-1 Loan Notice” has the meaning specified in
Section 2.15(a).
     “Additional Term B-2 Commitment” means, as to each Additional Term B-2
Lender, its obligation to make Additional Term B-2 Loans to the Borrower
pursuant to Section 2.01(b)(iii) in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Additional Term B-2 Commitment” or in one or
more Assignment and Assumptions pursuant to which such Lender becomes a party
hereto, as applicable, as such amounts may be adjusted from time to time in
accordance with this Agreement.
     “Additional Term B-2 Effective Date” has the meaning specified in Amendment
No. 2.
     “Additional Term B-2 Facility” means, at any time, the aggregate amount of
the Additional Term B-2 Lenders’ Additional Term B-2 Loans at such time.
     “Additional Term B-2 Lenders” means, at any time, any Lender that has an
Additional Term B-2 Commitment or an outstanding Additional Term B-2 Loan at
such time.
Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



3

     “Additional Term B-2 Loan” has the meaning specified in Section
2.01(b)(iii).
     “Additional Term B-2 Loan Notice” has the meaning specified in
Section 2.15(b).
     “Amendment No. 2” means Amendment No. 2 to the Credit Agreement dated as of
May 19, 2006 among the Borrower, Holdings and the Required Lenders party thereto
and the Administrative Agent.
     “Amendment No. 2 Effective Date” means May 19, 2006.
     “Co-Syndication Agent” means each of Lehman Commercial Paper Inc. and
Goldman Sachs Credit Partners L.P. in its capacity as co-syndication agent under
any of the Loan Documents, or any successor co-syndication agent.
     “Existing Term B Loans” has the meaning specified in Section 2.15(c)(iii).
     “Meow Mix Acquisition” has the meaning specified in Amendment No. 2.
     “Meow Mix Transaction” has the meaning specified in Amendment No. 2.
     “Milk-Bone Acquisition” has the meaning specified in Amendment No. 2.
     “Milk-Bone Transaction” has the meaning specified in Amendment No. 2.
     “Term B Amortization Date” means each scheduled date of repayment of
principal of the Term B Loans as set forth in the table of Section 2.07(b).
     “Term B Amortization Rate” means, for each Term B Amortization Date,
(a) from the Amendment No. 2 Effective Date to (but before giving effect to) the
funding of the Additional Term B-2 Loans, the percentage set forth in the table
of Section 2.07(b) of the aggregate principal amount of Term B Loans as of
Amendment No. 2 Effective Date (immediately after giving effect to the funding
of the Additional Term B-1 Loans) required to be repaid on such Term B
Amortization Date and (b) from and after giving effect to the funding of the
Additional Term B-2 Loans, the percentage set forth in the table of
Section 2.07(b) (after giving effect to Section 2.15(c)(ii)) of the aggregate
principal amount of Term B Loans as of the Additional Term B-2 Effective Date
(immediately after giving effect to the funding of the Additional Term B-2
Loans) required to be repaid on such Term B Amortization Date.
          (b) Section 1.01 of the Credit Agreement is hereby further amended by
restating clause (a) in the definition of “Appropriate Lender” in its entirety
to read as follows:
     “(a) with respect to any of the Term A Facility, the Term B Facility, the
Revolving Credit Facility, the Additional Term B-1 Facility or the Additional
Term B-2 Facility, a Lender that has a Commitment with respect to such Facility
at such time,”.
          (c) Section 1.01 of the Credit Agreement is hereby further amended by
restating the definition of “Co-Documentation Agents” in its entirety to read as
follows:
Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



4

     ““Co-Documentation Agents” means each of SunTrust Bank and Harris Trust and
Savings Bank in its capacity as co-documentation agent under any of the Loan
Documents, or any successor co-documentation agent.”.
          (d) Section 1.01 of the Credit Agreement is hereby further amended by
restating the definition of “Commitment” in its entirety to read as follows:
     ““Commitment” means a Term A Commitment, a Term B Commitment, a New Term
Commitment, a Revolving Credit Commitment, the Additional Term B-1 Commitment or
an Additional Term B-2 Commitment, as the context may require.”.
          (e) Section 1.01 of the Credit Agreement is hereby further amended by
restating clause (d) of the definition of “EBITDA” to read as follows:
     “(d) to the extent deducted in determining Consolidated Net Income and
without duplication, transaction fees, costs and expenses incurred in connection
with (i) the Transactions, (ii) the issuance of Indebtedness permitted hereby
(including permitted refinancings, refundings, renewals or extensions thereof,
and specifically including the incurrence of the Additional Term B Loans and the
Incremental Revolving Credit Facility (as defined in Amendment No. 2), (iii) any
Acquisitions permitted hereby (including without limitation the Meow Mix
Transaction and the Milk Bone Transaction) or consummated in a prior period
(including any reasonable and customary fees, costs and expenses incurred in
connection with the integration of the businesses acquired thereby) and
management incentive payments;”.
          (f) Section 1.01 of the Credit Agreement is hereby further amended by
restating the definition of “Facility” in its entirety to read as follows:
     ““Facility” means the Term A Facility, the Term B Facility, the Revolving
Credit Facility, the Additional Term B-1 Facility, the Additional Term B-2
Facility, the Swing Line Sublimit or the Letter of Credit Sublimit, as the
context may require.”.
          (g) Section 1.01 of the Credit Agreement is hereby further amended by
(i) deleting the word “and” at the end of clause (b) of the definition of
“Interest Period”, (ii) replacing the period at the end of the definition of
“Interest Period” with the expression “; and” and (iii) adding, at the end of
the definition of “Interest Period”, the following clause (d):
     “(d) the initial Interest Period or Interest Periods for each Additional
Term B-1 Loan made on the Amendment No. 2 Effective Date and for each Additional
Term B-2 Loan made on the Additional Term B-2 Effective Date shall be determined
in accordance with Section 2.15(c).”.
          (h) Section 1.01 of the Credit Agreement is hereby further amended by
restating the definition of “Joint Lead Arrangers” in its entirety to read as
follows:
     “Joint Lead Arrangers” means Banc of America Securities LLC, Lehman
Brothers Inc. and Goldman Sachs Credit Partners L.P., in their capacities as
joint lead arrangers and joint book managers.
          (i) Section 1.01 of the Credit Agreement is hereby further amended by
replacing “and” at the end of clause (g) in the definition of “Loan Documents”
with “,” and adding
Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



5

immediately prior to the proviso following clause (h), the new clause (i): “ and
(i) the Additional Fee Letter; ”.
          (j) Section 1.01 of the Credit Agreement is hereby further amended by
adding at the end of the definition of “Term B Borrowing” the following
language:
     “Unless the context shall otherwise require, the term “Term B Borrowing”
shall include such borrowings consisting of Additional Term B-1 Loans and
Additional Term B-2 Loans.”.
          (k) Section 1.01 of the Credit Agreement is hereby further amended by
adding at the end of the definition of “Term B Commitment” the following
language:
     “Unless the context shall otherwise require, after the effectiveness of any
Additional Term B-1 Commitment or Additional Term B-2 Commitment, the term “Term
B Commitment” shall also include such Additional Term B-1 Commitment or
Additional Term B-2 Commitment, as applicable.”.
          (l) Section 1.01 of the Credit Agreement is hereby further amended by
adding at the end of the definition of “Term B Facility” the following language:
     “Unless the context shall otherwise require, the term “Term B Facility”
shall also include the Additional Term B-1 Facility and the Additional Term B-2
Facility.”.
          (m) Section 1.01 of the Credit Agreement is hereby further amended by
adding at the end of the definition of “Term B Lender” the following language:
     “Unless the context shall otherwise require, the term “Term B Lender” shall
also include Additional Term B-1 Lenders and Additional Term B-2 Lenders.”.
          (n) Section 1.01 of the Credit Agreement is hereby further amended by
adding at the end of the definition of “Term B Loan” the following language:
     “Unless the context shall otherwise require, the term “Term B Loan” shall
also include the Additional Term B-1 Loans and the Additional Term B-2 Loans.”.
          (o) Section 1.01 of the Credit Agreement is hereby further amended by
adding at the end of the definition of “Term B Note” the following language:
     “Unless the context shall otherwise require, the term “Term B Note” shall
also include such promissory notes evidencing indebtedness of the Borrower in
respect of Additional Term B-1 Loans or Additional Term B-2 Loans.”.
          (p) Article II of the Credit Agreement is hereby amended by
(i) redesignating Section 2.01(b) as Section 2.01(b)(i) and (ii) adding the
following new Section 2.01(b)(ii) and Section 2.01(b)(iii):
     “(ii) The Additional Term B-1 Loans. Subject to the terms and conditions
set forth in Section 2.15(a), each Additional Term B-1 Lender severally agrees
to make a single loan (each such loan, an “Additional Term B-1 Loan”) to the
Borrower on the Amendment No. 2 Effective Date, in an aggregate amount not to
exceed such Lender’s
Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



6

Additional Term B-1 Commitment at such time. Amounts borrowed under this
Section 2.01(b)(ii) and repaid or prepaid may not be reborrowed. Additional Term
B-1 Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
     (iii) The Additional Term B-2 Loans. Subject to the terms and conditions
set forth in Section 2.15(b), each Additional Term B-2 Lender severally agrees
to make a single loan (each such loan, an “Additional Term B-2 Loan”) to the
Borrower on the Additional Term B-2 Effective Date, in an aggregate amount not
to exceed such Lender’s Additional Term B-2 Commitment at such time. Amounts
borrowed under this Section 2.01(b)(iii) and repaid or prepaid may not be
reborrowed. Additional Term B-2 Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.”.
          (q) Article II of the Credit Agreement is hereby further amended by
redesignating Section 2.06(a) as Section 2.06(a)(i) and adding the following new
Section 2.06(a)(ii):
     “(ii) The Borrower may, upon notice to the Administrative Agent, terminate
the unused portions of the Additional Term B-2 Commitments, or from time to time
permanently reduce the unused portions of the Additional Term B-2 Commitments;
provided that (A) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction and (B) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof.”.
          (r) Section 2.07(b) of the Credit Agreement is hereby amended by
replacing the table therein that sets forth dates and amounts of repayment with
the following table:

                          Term B         Amortization Date   Amount   Term B
Amortization Rate
July 28, 2006
  $ 527,276.77       0.25 %
October 27, 2006
  $ 527,276.77       0.25 %
January 26, 2007
  $ 527,276.77       0.25 %
April 27, 2007
  $ 527,276.77       0.25 %
July 27, 2007
  $ 527,276.77       0.25 %
October 26, 2007
  $ 527,276.77       0.25 %
January 25, 2008
  $ 527,276.77       0.25 %
April 25, 2008
  $ 527,276.77       0.25 %
July 25, 2008
  $ 527,276.77       0.25 %
October 24, 2008
  $ 527,276.77       0.25 %
January 23, 2009
  $ 527,276.77       0.25 %
May 1, 2009
  $ 527,276.77       0.25 %
July 31, 2009
  $ 527,276.77       0.25 %
October 30, 2009
  $ 527,276.77       0.25 %
January 29, 2010
  $ 527,276.77       0.25 %
April 30, 2010
  $ 527,276.77       0.25 %
July 30, 2010
  $ 527,276.77       0.25 %
October 29, 2010
  $ 527,276.77       0.25 %
January 28, 2011
  $ 527,276.77       0.25 %
April 29, 2011
  $ 42,709,418.15       20.25 %
July 29, 2011
  $ 52,727,676.73       25 %
October 28, 2011
  $ 52,727,676.73       25 %
Maturity Date
  $ 52,727,676.69       25 %

Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



7

          (s) Article II of the Credit Agreement is hereby further amended by
adding at the end thereof a new Section 2.15 to read in full as follows:
     “2.15. Additional Term B Commitments. (a) Additional Term B-1 Commitments.
The Borrower may by written notice (the “Additional Term B-1 Loan Notice”) to
the Administrative Agent request Additional Term B-1 Loans to be made on the
Amendment No. 2 Effective Date in an amount not to exceed the aggregate
Additional Term B-1 Commitments from the Additional Term B-1 Lenders, which
Additional Term B-1 Loans shall have the same terms as the Term B Loans. The
Additional Term B-1 Loan Notice shall set forth the amount of the Additional
Term B-1 Loans being requested and the effective date of such Additional Term
B-1 Loans. The proceeds of the Additional Term B-1 Loans shall be used by the
Borrower to (i) fund, in part, the Meow Mix Acquisition and (ii) pay fees and
expenses payable by the Borrower in connection with or relating to Amendment
No. 2 (including without limitation any such fees and expenses arising under the
Additional Fee Letter or otherwise in connection with the Meow Mix Transaction).
     (b) Additional Term B-2 Commitments. The Borrower may by written notice
(the “Additional Term B-2 Loan Notice”) to the Administrative Agent request
Additional Term B-2 Loans to be made on the Additional Term B-2 Effective Date
in an amount not to exceed the aggregate Additional Term B-2 Commitments from
the Additional Term B-2 Lenders, which Additional Term B-2 Loans shall have the
same terms as the Term B Loans. The Additional Term B-2 Loan Notice shall set
forth the amount of the Additional Term B-2 Loans being requested and the
effective date of such Additional Term B-2 Loans. The proceeds of the Additional
Term B-2 Loans shall be used by the Borrower to (i) fund, in part, the Milk-Bone
Acquisition and (ii) pay any fees and expenses payable by the Borrower in
connection with or relating to Amendment No. 2 (including without limitation any
such fees and expenses arising under the Additional Fee Letter or otherwise in
connection with the Meow Mix Transaction or Milk Bone Transaction) and not paid
on the Amendment No. 2 Effective Date.
     (c) Interest Periods and Other Terms. (i) Each of the parties hereto hereby
agrees that the Additional Term B Loans shall be deemed to be Term B Loans for
all purposes hereunder and any and all terms and provisions in the Loan
Documents that pertain to the Term B Loans shall be deemed to apply to the
Additional Term B Loans, unless the context otherwise requires.
     (ii) Upon the drawing of the Additional Term B-1 Loans requested in the
Additional Term B-1 Loan Notice on the Amendment No. 2 Effective Date,
amortization shall commence with respect to the Additional Term B-1 Loans and
scheduled principal payments with respect to all outstanding Term B Loans,
including the Additional Term B-1 Loans, shall be payable at the rates and on
the dates set forth in Section 2.07(b) of the Credit Agreement. Upon the drawing
of the Additional Term B-2 Loans requested in the Additional Term B-2 Loan
Notice on the Additional Term B-2 Effective Date, (x) amortization shall
commence with respect to the Additional Term B-2 Loans and scheduled principal
payments with respect to all outstanding Term B Loans, including the Additional
Term B-2 Loans, shall be payable on each remaining Term B Amortization Date at
the same Term B Amortization Rate that would have applied for each such
remaining Term B Amortization Date had the Additional Term B-2 Loans not been
Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



8

funded (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05),
(y) the amortization schedule set forth in Section 2.07(b) of this Agreement
shall be deemed amended to the extent necessary to incorporate the amortization
of the Term B Loans on the basis set forth in clause (x) above and (z) any such
deemed amendment may be memorialized in writing by the Administrative Agent with
the Borrower’s consent (not to be unreasonably withheld) and furnished to the
other parties hereto; provided that, in the event that the date upon which the
Term B-2 Loans are drawn is on or after any Term B Amortization Date, then the
Term B Amortization Rate for the Term B Amortization Date of April 29, 2011
shall be adjusted to the extent necessary to maintain (A) the Term B
Amortization Rate for each Term B Amortization Date prior to April 29, 2011 at
0.25%, (B) the Term B Amortization Rate for each Term B Amortization Date after
April 29, 2011 at 25% and (C) the aggregate amount represented by the sum of all
scheduled Term B Loan amortization payments on or after the date such Term B-2
Loans are drawn at the aggregate amount of Term B Loans outstanding after giving
effect to such draw; provided, further, that all Term B Amortization Rates shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05.
     (iii) Additional Term B Loans shall earn interest at the same rate and
interest thereon shall be payable on the same terms and the same dates as
interest on the Term B Loans; provided that to the extent any Additional Term B
Loans are made during the middle of an Interest Period with respect to the Term
B Loans, such Additional Term B Loans shall be allocated ratably to the same
Interest Period or Interest Periods as the Term B Loans (the “Existing Term B
Loans”) outstanding immediately prior to the making of such Additional Term B
Loans and shall be deemed to bear interest at the same Eurodollar Rate or
Eurodollar Rates then in effect for such Existing Term B Loans plus the
Applicable Rate in effect for such Additional Term B Loans for the remainder of
such Interest Periods.”.
          (t) Section 7.01(j) is hereby amended in full to read as follows:
          (u) “(j) (x) Liens on property of a Person existing at the time such
Person is merged into or consolidated with the Borrower or any Subsidiary of the
Borrower or becomes a Subsidiary of the Borrower, provided, that such Liens were
not created in contemplation of such merger, consolidation or investment and do
not extend to any assets other than those of the Person merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary; and (y) Liens on property of a Person existing at the time such
property is purchased by the Borrower or any Subsidiary of the Borrower in a
transaction constituting an Acquisition permitted hereunder; provided, that such
Liens were not created in contemplation of such Acquisition;”.
          (v) Section 7.02(k) is hereby amended in full to read as follows:
          (w) “(k) (x) Indebtedness of any Person that becomes a Subsidiary of
the Borrower after the date hereof in accordance with the terms of
Sections 7.03(i), (j) or (q), and (y) Indebtedness assumed by the Borrower or
any Subsidiary of the Borrower in connection with any Acquisition permitted
under Section 7.03(i), (j) or (q), which Indebtedness in each case of clauses
(x) and (y) is existing at the time such Person becomes a Subsidiary of the
Borrower or the time such Acquisition is consummated (other than Indebtedness
incurred solely in contemplation of such
Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



9

Person’s becoming a Subsidiary of the Borrower or such Acquisition) and which
does not exceed in the aggregate at any one time outstanding $60,000,000;”.
          (x) Section 7.03 is hereby amended by (i) deleing “and” at the end of
clause (o) therein, (ii) replacing the period with “and” at the end of clause
(p) therein and (iii) adding at the end thereof the following the new clause
(q):
     “(q) Investments made in connection with the Meow Mix Transaction and the
Milk-Bone Transaction.”.
          (y) Section 7.10(a) is amended in full to read as follows:
     “(a) Total Debt Ratio. Permit the Total Debt Ratio for any Measurement
Period set forth below to be greater than the ratio set forth below opposite
such period:

          Four Fiscal Quarters Ending   Maximum Total Debt Ratio
Amendment No. 2 Effective Date through January 25, 2008
    5.25:1.00  
April 25, 2008 through January 23, 2009
    4.75:1.00  
May 1, 2009 through January 29, 2010
    4.25:1.00  
April 30, 2010 and thereafter
    3.75:1.00  

          (z) Section 7.10(b) is amended in full to read as follows:
     “(a) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio
for any Measurement Period set forth below to be less than the ratio set forth
below opposite such period:

          Four Fiscal Quarters Ending   Minimum Fixed Charge Coverage Ratio
Amendment No. 2 Effective Date through January 23, 2009
    1.15:1.00  
May 1, 2009 and thereafter
    1.20:1.00  

          (aa) Section 11.01(a) is hereby amended by adding the words “and the
Additional Fee Letter” after the words “Fee Letter” in clause (v) of the second
proviso thereto.
Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



10

          (bb) Schedule 2.01 to the Credit Agreement is hereby (i) supplemented
with Part I of Annex I hereto and (ii) amended by deleting the table in respect
of the Term B Commitments and replacing such table with Part II of Annex I
hereto.
          SECTION 2. Conditions of Effectiveness to Amendment No. 2. This
Amendment shall become effective on the date (the “Amendment No. 2 Effective
Date”) when, and only when, the Administrative Agent shall have received
(a) counterparts of this Amendment executed by the Borrower, the Additional Term
B Lenders, the Incremental Revolving Credit Lenders and the Required Lenders or,
as to any of the Lenders, advice satisfactory to the Administrative Agent that
such Lender has executed this Amendment, (b) the consent attached hereto (the
“Consent”) executed by each Guarantor and (c) evidence that all of the following
conditions shall have been satisfied:
          (i) The Meow Mix Purchase Agreement and such other agreements,
instruments and documents relating to the Meow Mix Acquisition and the funding
thereof (together with the Meow Mix Acquisition, the “Meow Mix Transaction”)
shall not have been amended or modified or any condition therein waived, in each
case, in any manner that is materially adverse to the Lenders’ interest, without
the prior written consent of the Lead Arrangers. The Meow Mix Acquisition shall
have been consummated in accordance with the terms of the Meow Mix Purchase
Agreement (as the same may be amended or otherwise modified in accordance with
the previous sentence) and in compliance with applicable law and regulatory
approvals and the representations and warranties made in the Meow Mix Purchase
Agreement shall be true and correct in all respects to the extent required under
Section 7.1 of the Meow Mix Purchase Agreement.
          (ii) Except with respect to the matter disclosed in paragraph number 3
in Schedule 4.14 to the Meow Mix Purchase Agreement, since November 27, 2005,
there shall not have been any change, event, circumstance or effect that has
resulted in, or would reasonably be expected to result in, a Meow Mix Material
Adverse Effect. “Meow Mix Material Adverse Effect” means a material adverse
effect on the business, assets, financial condition or results of operations of
the Company Entities (as defined in the Meow Mix Purchase Agreement), taken as a
whole, other than as a result of (A) the execution and delivery of the Meow Mix
Purchase Agreement (or announcement thereof), (B) any change in general economic
conditions in the United States, (C) any change in general in the industry in
which the Company Entities operate (but only to the extent such change does not
have a disproportionate impact on the Company Entities), (D) compliance with the
terms and conditions of the Meow Mix Purchase Agreement or (E) any outbreak or
substantial worsening of hostilities, terrorist activities or war (whether
declared or not declared) or armed conflicts (but only to the extent such
outbreak or worsening does not have a disproportionate impact on the Company
Entities).
          (iii) All of the information (other than the Meow Mix Projections (as
defined below)) relating to the Meow Mix Business that has been made available
to the Lead Arrangers by the Borrower or any of its representatives (or on its
or their behalf) in connection with the Meow Mix Transaction prior to March 1,
2006 (the “Meow Mix Pre-Commitment Information”) shall be, to the best of the
Borrower’s knowledge, complete and correct in all material respects. The
financial projections relating to the Meow Mix Business that have been made
available to the Lead Arrangers by the Borrower or any of its representatives
(the “Meow Mix Projections”) shall have been prepared in good faith based upon
reasonable assumptions.
          (iv) The Administrative Agent shall be reasonably satisfied that the
Borrower shall have received all governmental and shareholder consents
(including Hart-Scott-Rodino clearance) and approvals necessary or, in the
reasonable opinion of the Lead Arrangers, desirable in connection with the Meow
Mix Transaction, and all third party consents to the extent required as a
condition to closing under the Meow Mix Purchase Agreement, each of which shall
be in full force and effect, and expiration of all
Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



11

applicable waiting periods without any action being taken by any authority that
could restrain, prevent or impose any material adverse conditions on the
Borrower and its subsidiaries or the Meow Mix Transaction.
          (v) The absence of any action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened in any court or before
any arbitrator or governmental authority that could reasonably be expected to
have a Meow Mix Material Adverse Effect.
          (vi) The Lead Arrangers shall have received: (A) the pro forma balance
sheet and income statements of Holdings and its subsidiaries for the last twelve
months ended January 29, 2006 of Holdings after giving pro forma effect to
(x) the Meow Mix Transaction (based on the balance sheet and income statements
of the Meow Mix Business for the fiscal year ended December 31, 2005) and (y)
the Divestiture (as defined and described in Holdings’ Current Report filed on
Form 8-K with the SEC on April 19, 2006), which balance sheet and income
statements (1) shall be satisfactory in form and substance to the Lead Arrangers
and (2) shall not be materially inconsistent with the Meow Mix Pre-Commitment
Information and the information relating to Holdings that has been made
available to the Lead Arrangers by the Borrower or any of its representatives
(or on its or their behalf) prior to March 21, 2006; (B) audited financial
statements as to the Meow Mix Business for the three most recently completed
fiscal years of the Meow Mix Business for which audited financial statements of
the Meow Mix Business are available as of the Amendment No. 2 Effective Date;
(C) if the Amendment No. 2 Effective Date shall occur on or after June 30, 2006,
forecasts prepared by management of Holdings and its subsidiaries, each in form
satisfactory to the Lead Arrangers, of balance sheets, income statements and
cash flow statements for each quarter for the remainder of the fiscal year in
which the Amendment No. 2 Effective Date occurs and for each year for the next
four fiscal years following the fiscal year in which the Amendment No. 2
Effective Date occurs; and (D) an officer’s certificate in form and substance
reasonably satisfactory to the Lead Arrangers certifying that the Total Debt
Ratio (calculated reflecting the Meow Mix Transaction on a pro forma basis and
with adjustments to be mutually agreed) for the four-fiscal quarter period for
which financial statements are available most recently ended prior to the
Amendment No. 2 Effective Date shall not be greater than 4.75:1.0.
          (vii) All reasonable and documented accrued fees and expenses of the
Administrative Agent and the Lead Arrangers (including the reasonable fees and
expenses of Shearman & Sterling LLP, counsel for the Administrative Agent and
the Lead Arrangers and local counsel approved by the Borrower as to collateral
matters, in each case for which invoices shall have been provided to the
Borrower at least two Business Days prior to the Amendment No. 2 Effective Date)
shall have been paid. The Borrower shall have complied with all of the terms of
the Fee Letter dated as of March 21, 2006 (the “Additional Fee Letter”) among
the Borrower, the Lead Arrangers and the Initial Lenders named therein.
          (viii) The Administrative Agent shall have received the following
documents, each dated the Amendment No. 2 Effective Date (unless otherwise
specified) and in form and substance satisfactory to the Administrative Agent:
          (A) a certificate of each Loan Party dated as of the Amendment No. 2
Effective Date signed by a Responsible Officer of such Loan Party (or, if such
Loan Party is a limited liability company, a Responsible Officer of the sole
member thereof) (x) certifying as to incumbency and certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to this Amendment
or the Consent, as applicable, and, in the case of the Borrower, the Meow Mix
Transaction, and (y) in the case of the Borrower, certifying that, before and
after giving effect to the Meow Mix Transaction, (1) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Amendment No. 2 Effective
Date, except to the extent that such representations and
Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



12

warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (2) no Default exists;
          (B) a Note executed by the Borrower in favor of each Additional Term
B-1 Lender and Incremental Revolving Credit Lender requesting a Note;
          (C) legal opinions satisfactory to the Lead Arrangers and the
Administrative Agent, dated the Amendment No. 2 Effective Date, covering such
matters related to this Amendment and the Consent as the Administrative Agent
shall reasonably request;
          (D) supplements and amendments to the Security Agreement in respect of
the Meow Mix Acquisition, duly executed by each applicable Loan Party, together
with:
(1) certificates representing the Pledged Equity referred to therein (including,
without limitation, certificates representing the Pledged Equity issued by the
Meow Mix Business) accompanied by undated stock powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank,
(2) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement, and
(3) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby in respect
of the assets acquired by the Borrower pursuant to the Meow Mix Acquisition;
          (E) supplements to the Intellectual Property Security Agreement in
respect of the Meow Mix Acquisition, duly executed by each applicable Loan
Party, together with evidence that all action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens with respect to the
Collateral referenced in the Intellectual Property Security Agreement in respect
of the Meow Mix Acquisition has been taken; and
          (F) such other deeds, conveyances, security agreement, mortgages,
assignments, estoppel certificates, financing statements and continuations
thereof, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments or any amendment or modification of any
thereof, as, the Administrative Agent may reasonably request.
          (ix) The conditions set forth in Section 4.02 of the Credit Agreement
shall have been satisfied with respect to the Credit Extensions to be made on
the Amendment No. 2 Effective Date.
          (x) The Facilities shall have received a debt rating (after giving pro
forma effect to the Divestiture defined in the Current Report of Holdings in
Form 8-K dated April 19, 2006 and filed with the SEC, the Meow Mix Transaction,
the Milk-Bone Acquisition and the funding thereof) from Moody’s and S&P.
Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



13

          SECTION 3. Conditions of Effectiveness to Borrowing of Additional Term
B-2 Loans. The obligation of each Additional Term B-2 Lender to make an
Additional Term B-2 Loan under the Credit Agreement as amended by this Amendment
is subject to satisfaction of the following conditions precedent (the first date
on which all such conditions shall be satisfied, which date shall occur on or
prior to December 31, 2006, the “Additional Term B-2 Effective Date”):
          (i) The Milk-Bone Purchase Agreement and such other agreements,
instruments and documents relating to the Milk-Bone Acquisition and the funding
thereof (together with the Milk-Bone Acquisition, the “Milk-Bone Transaction”)
shall not have been amended or modified or any condition therein waived, in each
case, in any manner that is materially adverse to the Lenders’ interest, without
the prior written consent of the Lead Arrangers. The Milk-Bone Acquisition shall
have been consummated in accordance with the terms of the Milk-Bone Purchase
Agreement (as the same may be amended or otherwise modified in accordance with
the previous sentence) and in compliance with applicable law and regulatory
approvals and the representations and warranties made in the Milk-Bone Purchase
Agreement shall be true and correct in all respects to the extent required under
Section 2.2 of the Milk-Bone Purchase Agreement.
          (ii) Since December 31, 2005, no circumstance, change, development,
condition or event has arisen or occurred that has had, individually or in the
aggregate, a Milk-Bone Material Adverse Effect. “Milk-Bone Material Adverse
Effect” shall mean the effect of any circumstance, change, development,
condition or event that (A) is materially adverse to the business, financial
condition, assets, liabilities or results of operations of the Business (as
defined in the Milk-Bone Purchase Agreement); provided, however, that “Milk-Bone
Material Adverse Effect” shall not include the effect of any circumstance,
change, development, condition or event (1) arising out of or affecting the
industry in which the Business operates generally (provided that the Business is
not materially disproportionately affected as compared to other participants in
the same industry), (2) arising out of or affecting the general economy or
financial markets (provided that the Business is not materially
disproportionately affected as compared to other participants in the same
industry), (3) arising out of the announcement of the Milk-Bone Purchase
Agreement and the Collateral Agreements (as defined in the Milk-Bone Purchase
Agreement) and the transactions contemplated thereby or (4) arising out of any
action taken or not taken by Kraft Foods Global, Inc. or its affiliates at the
written direction, or to the extent required under the terms of the Milk-Bone
Purchase Agreement with the written consent, of the Borrower, or (B) has a
material adverse effect on the ability of Kraft Foods Global, Inc. to consummate
the transactions contemplated by the Milk-Bone Purchase Agreement.
          (iii) All of the information (other than the Milk-Bone Projections (as
defined below)) relating to the Milk-Bone Acquisition that has been made
available to the Lead Arrangers by the Borrower or any of its representatives
(or on its or their behalf) in connection with the Milk-Bone Transaction prior
to March 21, 2006 (the “Milk-Bone Pre-Commitment Information”) shall be, to the
best of the Borrower’s knowledge, complete and correct in all material respects.
The financial projections relating to the Milk-Bone Acquisition that have been
made available to the Lead Arrangers by the Borrower or any of its
representatives (the “Milk-Bone Projections”) shall have been prepared in good
faith based upon reasonable assumptions.
          (iv) The Administrative Agent shall be reasonably satisfied that the
Borrower shall have received all governmental and shareholder consents
(including Hart-Scott-Rodino clearance) and approvals necessary or, in the
reasonable opinion of the Lead Arrangers, desirable in connection with the
Milk-Bone Transaction, each of which shall be in full force and effect, and
expiration of all applicable waiting periods without any action being taken by
any authority that could restrain, prevent or impose any material adverse
conditions on the Borrower and its subsidiaries or the Milk-Bone Transaction.
Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



14

          (v) The absence of any action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened in any court or before
any arbitrator or governmental authority that could reasonably be expected to
have a Milk-Bone Material Adverse Effect.
          (vi) The Lead Arrangers shall have received: (A) the pro forma balance
sheet and income statements of Holdings and its subsidiaries for the last twelve
months ended January 29, 2006 of Holdings after giving pro forma effect to
(x) the Milk-Bone Transaction (based on the income statements and the property,
plant and equipment and inventory line items set forth on the balance sheet
relating to the business to be acquired by the Borrower in the Milk-Bone
Acquisition for the fiscal year ended December 31, 2005), (y) the Meow Mix
Transaction (based on the balance sheet and income statements of the Meow Mix
Business for the fiscal year ended December 31, 2005) and (z) the Divestiture
(as defined and described in Holdings’ Current Report filed on Form 8-K with the
SEC on April 19, 2006), which balance sheet and income statements (1) shall be
satisfactory in form and substance to the Lead Arrangers and (2) shall not be
materially inconsistent with the Milk-Bone Pre-Commitment Information and the
information relating to Holdings that has been made available to the Lead
Arrangers by the Borrower or any of its representatives (or on its or their
behalf) prior to March 21, 2006; (B) if the Additional Term B-2 Effective Date
shall occur on or after June 30, 2006, forecasts prepared by management of
Holdings and its subsidiaries, each in form satisfactory to the Lead Arrangers,
of balance sheets, income statements and cash flow statements for each quarter
for the remainder of the fiscal year in which the Additional Term B-2 Effective
Date occurs and for each year for the next four fiscal years following the
fiscal year in which the Additional Term B-2 Effective Date occurs; and (C) an
officer’s certificate in form and substance reasonably satisfactory to the Lead
Arrangers certifying that the Total Debt Ratio (calculated reflecting the
Milk-Bone Transaction on a pro forma basis and with adjustments to be mutually
agreed) for the four-fiscal quarter period for which financial statements are
available most recently ended prior to the Additional Term B-2 Effective Date
shall not be greater than 4.75:1.0.
          (vii) All reasonable and documented accrued fees and expenses of the
Administrative Agent and the Lead Arrangers (including the reasonable fees and
expenses of Shearman & Sterling LLP, counsel for the Administrative Agent and
the Lead Arrangers and local counsel approved by the Borrower as to collateral
matters, in each case for which invoices shall have been provided to the
Borrower at least two Business Days prior to the Additional Term B-2 Effective
Date) shall have been paid. The Borrower shall have complied with all of the
terms of the Additional Fee Letter.
          (viii) The Administrative Agent shall have received the following
documents, each dated the Additional Term B-2 Effective Date (unless otherwise
specified) and in form and substance satisfactory to the Administrative Agent:
          (A) a certificate of the Borrower dated as of the Additional Term B-2
Effective Date signed by a Responsible Officer of the Borrower (x) certifying as
to incumbency and certifying and attaching the resolutions adopted by the
Borrower approving the Milk-Bone Transaction, and (y) certifying that, before
and after giving effect to the Milk-Bone Transaction, (1) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Additional Term B-2 Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date and (2) no Default exists;
          (B) a Note executed by the Borrower in favor of each Additional Term
B-2 requesting a Note;
          (C) supplements and amendments to the Security Agreement in respect of
the Milk-Bone Acquisition, duly executed by each applicable Loan Party, together
with:
Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



15

(1) certificates representing the Pledged Equity referred to therein accompanied
by undated stock powers executed in blank and instruments evidencing the Pledged
Debt indorsed in blank,
(2) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement, and
(3) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby in respect
of the assets acquired by the Borrower pursuant to the Milk-Bone Acquisition;
          (D) supplements to the Intellectual Property Security Agreement in
respect of the Milk-Bone Acquisition, duly executed by each applicable Loan
Party, together with evidence that all action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens with respect to the
Collateral referenced in the Intellectual Property Security Agreement in respect
of the Milk-Bone Acquisition has been taken; and
          (E) such other deeds, conveyances, security agreement, mortgages,
assignments, estoppel certificates, financing statements and continuations
thereof, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments or any amendment or modification of any
thereof, as, the Administrative Agent may reasonably request.
          (ix) The conditions set forth in Section 4.02 of the Credit Agreement
shall have been satisfied with respect to the Credit Extension to be made on the
Additional Term B-2 Effective Date.
          (x) The Amendment No. 2 Effective Date shall have occurred.
          SECTION 4. Reference to and Effect on the Credit Agreement and the
Loan Documents. (a) On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.
          (b) The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case as amended by this Amendment. In addition, without
limiting the generality of the foregoing, Section 2.14 of the Credit Agreement
and the availability of New Term Loans under the terms and pursuant to the
conditions set forth therein shall continue to be in full force and effect and
is hereby in all respects ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent
Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



16

under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.
          SECTION 5. Costs and Expenses The Borrower agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 11.04 of the Credit Agreement.
          SECTION 6. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier or other electronic delivery (e.g. “pdf”) shall be effective as
delivery of a manually executed counterpart of this Amendment.
          SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            DEL MONTE CORPORATION
      By   /s/ Thomas E. Gibbons         Title: Senior Vice President and
Treasurer                DEL MONTE FOODS COMPANY
      By   /s/ Thomas E. Gibbons         Title: Senior Vice President and
Treasurer           

Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



 

         

            BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender, L/C
Issuer and Lender
      By   /s/ William Sweeney         Title: Senior Vice President             
  GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Co-Syndication Agent and as Lender
      By   /s/ William Archer         Title: Managing Director               
LEHMAN COMMERCIAL PAPER INC.,
as Co-Syndication Agent and as Lender
      By   /s/ Ritam Bhalla         Title: Authorized Signatory             

Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



 

            LENDERS:

SUNTRUST BANK
      By   /s/ Samuel M. Jannetta         Title: Vice President               
FORTIS CAPITAL CORP.
      By   /s/ Clay Jackson         Title: Managing Director        By   /s/
Egens Van Iterson         Title: Vice President                THE BANK OF NEW
YORK
      By   /s/ Elizabeth T. Ying         Title: Vice President               
UNION BANK OF CALIFORNIA, N.A.
      By   /s/ Mike Stahl         Title: Credit Officer               
COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK
INTERNATIONAL” NEW YORK BRANCH
      By   /s/ Jessalyn Peters         Title: Managing Director             
By   /s/ Rebecca O. Morrow         Title: Executive Dicrector               
AGFIRST FARM CREDIT BANK
      By   /s/ Steven J. O’Shea         Title: Vice President               
COBANK, ACB
      By   /s/ Thomas N. Martin         Title: Vice President             

Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



 

            PNC BANK, NATIONAL ASSOCIATION
      By   /s/ Philip Liebscher         Title: Senior Vice President           
    FARM CREDIT WEST, PCA
      By   /s/ Ben Madonna         Title: Assistant Vice President             
  HSBC BANK USA, N.A.
      By   /s/ Robert P. Reynolds         Title: Vice President & Senior
Relationship Manager                ING CAPITAL, LLC
      By   /s/ Daniel W. Lamprecht         Title: Managing Director             
  MIZUHO CORPORATE BANK, LTD.
      By   /s/ Robert Gallagher         Title: Senior Vice President           
    WELLS FARGO BANK, N.A.
      By   /s/ Meggie Chichioco         Title: Vice President               
COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
      By   /s/ Christian Jagenberg         Title: Senior Vice President &
Manager              By   /s/ Yangling Joanne Si         Title: Assistant Vice
President                NORTH FORK BUSINESS CAPITAL CORPORATION
      By   /s/ Ron Walker         Title: Vice President             

Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



 

            SOVEREIGN BANK
      By   /s/ Elisabet C. Hayes         Title: Vice President               
BAYERISCHE LANDESBANK
      By   /s/ Stuart Schulman         Title: Senior Vice President             
By   /s/ Norman McClave         Title: First Vice President                THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD.
      By   /s/ Charles Stewart         Title: Vice President               
GUARANTY BANK
      By   /s/ Michael Ansolabehere         Title: Senior Vice President       
        KBC BANK N.V.
      By   /s/ Jean-Pierre Diels         Title: First Vice President           
  By   /s/ Eric Raskin         Title: Vice President                CITICORP
USA, INC.
      By   /s/ Juan Carlos Lorenzo         Title: Vice President               
THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
      By   /s/ Richard R. Cameron         Title: Senior Vice President         
    By   /s/ Mark McGoldrick         Title: Managing Director           

Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



 

            FIRST NATIONAL BANK OF PENNSYLVANIA
      By   /s/ Vincent J. Delie, Jr.         Title: President and CEO,
Pittsburgh Region           

Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



 

CONSENT
                    Dated as of May 19, 2006
          Each of the undersigned, (a) as Guarantor under (i) in the case of
each of the undersigned other than Del Monte Food Company (“Holdings”), the
Subsidiary Guaranty dated February 8, 2005 (the “Subsidiary Guaranty”) and
(i) in the case of Holdings, the Guaranty made by Holdings under Article X of
the Credit Agreement (as defined below) (the “DMFC Guaranty”), in each case, in
favor of the Secured Parties referred to in the Credit Agreement referred to in
the foregoing Amendment (the “Credit Agreement”) and (b) as Grantor under the
Security Agreement dated February 8, 2005 (as amended through the date hereof,
the “Security Agreement”) to Bank of America, N.A. as Collateral Agent for such
Secured Parties, hereby consents to such Amendment and hereby confirms and
agrees that (A) notwithstanding the effectiveness of such Amendment, each of
(1) in the case of each of the undersigned other than Holdings, the Subsidiary
Guaranty and (2) in the case of Holdings, the DMFC Guaranty is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that, on and after the effectiveness of such Amendment,
each reference in the Subsidiary Guaranty, the DMFC Guaranty or the Security
Agreement to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as amended by such
Amendment and (B) the Collateral Documents to which each of the undersigned is a
party and all of the Collateral described therein do, and shall continue to,
secure the payment of all of the Secured Obligations. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

            DEL MONTE FOODS COMPANY
      By:   /s/ THOMAS E. GIBBONS         Title: Senior Vice President and
Treasurer                STAR-KIST SAMOA, INC.
      By:   /s/ THOMAS E. GIBBONS         Title:Vice President, Chief Financial
Officer and Treasurer             

Del Monte Amendment No.2



--------------------------------------------------------------------------------



 



 

            MARINE TRADING PACIFIC, INC.
      By:   /s/ THOMAS E. GIBBONS         Title: Vice President, Chief Financial
Officer and Treasurer                STAR-KIST MAURITIUS, INC.
      By:   /s/ THOMAS E. GIBBONS         Title: Vice President, Chief Financial
Officer and Treasurer             

Del Monte Amendment No.2

 